Citation Nr: 1500829	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  12-14 443A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Education Center in 
Buffalo, New York


THE ISSUE

Entitlement to additional VA education benefits after March 7, 2010.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The appellant served on active duty in the United States Marine Corps from June 1997 to December 2003.  He was a Field Medical Service Technician.  His awards and decorations included the Combat Action Ribbon.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a 2009 decision by the Buffalo VA Education Center.  

In December 2012, during the course of the appeal, the appellant had a video conference with the Veterans Law Judge whose signature appears at the end of this decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The case is REMANDED for the following action:

1.  The AOJ must associate the appellant's claims folder and his vocational rehabilitation folder with the education folder.  

2.  The AOJ must conduct an audit of the appellant's account regarding the VA educational assistance benefits he received from the time he started receiving benefits to the time they were terminated.  This must include the type of benefit (e.g. Chapter 30, 31, 33, etc.), the rate at which he was paid (including any applicable percentage rate), the date he was paid the benefit, the educational or vocational rehabilitation institution in which he was enrolled at the time of each payment, the precise number of months and days of educational assistance benefits used by the appellant under any VA education program, and the amount of benefits, if any, to which he is still entitled.  

The AOJ must provide a copy of the audit to the appellant and his representative, and place a copy in the education folder.  If a detailed audit is not possible, the RO should provide a full explanation of the reasons for this. 

3.  The AOJ must provide all documentation applicable to the appellant's receipt of VA Chapter 31 vocational rehabilitation benefits reportedly awarded to him by the VA Regional Office in Boston, Massachusetts for the period from May 14, 2009 to August 13, 2009.  This must include, but is not limited to, his application for those benefits, the approval of benefits for that time period, and the name of the institution and course studied during that time.  

4.  When the foregoing actions have been completed, the AOJ must review the claims folder, vocational rehabilitation folder and education folder and readjudicate the issue of entitlement to service connection for additional VA education benefits after March 7, 2010. 

If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond. Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 
The appellant need take no action unless he is notified to do so. However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the Buffalo VA Education Center.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




